Case 1:19-cv-01649-PKC-ST Document 46 Filed 06/29/20 Page 1 of 1 PageID #: 269

                    LEE LITIGATION GROUP, PLLC
                               148 WEST 24TH STREET, 8TH FLOOR
                                     NEW YORK, NY 10011
                                      TEL: 212-465-1188
                                      FAX: 212-465-1181
                                   INFO@LEELITIGATION.COM


Writer’s Direct:         212-465-1188
                         cklee@leelitigation.com
                                                                             June 29, 2020
Via ECF
The Honorable Steven Tiscione, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                   Re:   Francisco v. NY Tex Care, Inc. et al.
                         Case No. 19-cv-1649

Dear Judge Tiscione:

      We are counsel for Plaintiff and write jointly with Defendants to provide the parties’ agreed
upon Notice to Class, which is attached hereto as Exhibit A.

         We thank Your Honor for considering this matter.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
